Citation Nr: 1223844	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-13 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to an initial evaluation for the postoperative residuals of surgery to the right foot, in excess of 10 percent prior to March 22, 2011, and in excess of 20 percent since March 22, 2011.

4.  Entitlement to an initial evaluation in excess of 10 percent for the postoperative residuals of surgery to the left foot.



REPRESENTATION

Appellant (the Veteran) is represented by: Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1982 to January 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2006 rating decision of the RO in Winston-Salem, North Carolina.

In September 2010, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated in Washington, D.C.  A transcript of the hearing is associated with the claims file.  The record was left open for 60 days following the hearing so that the Veteran could obtain additional evidence.  

In February 2011, the Board remanded this appeal for additional evidentiary development.  It has since been returned to the Board for further appellate action.  In addition to remanding the claims listed above, the Board also dismissed a claim of entitlement to an initial compensable evaluation for the postoperative residuals of cholecystectomy (gallbladder surgery), which had been withdrawn by the Veteran.  
During the pendency of the remand, the RO granted an appealed claim for service connection for residuals of the surgical removal of a capillary hemangioma and left ovary, to include as secondary to service-connected hysterectomy with right salpingo-oophorectomy and history of pelvic adhesions, and a claim for service connection for residuals of nerve injury to the right lower extremity, to include injury to the right obturator and/or femoral nerves, claimed as secondary to the surgical removal of a capillary hemangioma, or service-connected degenerative joint disease of the right knee.  These grants of service connection satisfy the appeals as to those issues, and they are no longer before the Board.  

In the introduction to the February 2011 decision, the issue of entitlement to service connection for lymphedema of the right lower extremity was referred to the RO for appropriate action.  It does not appear that any action has since been taken as to that claim.  In correspondence received in April 2012, the Veteran reiterated her claim for service connection for lymphedema of the right lower extremity.  That claim is again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  For the entire period of this appeal, the Veteran's right knee disability has been manifested by x-ray findings of arthritis, with painful flexion greater than 30 degrees, painful extension to zero degrees, painful standing and occasional giving out, but without lateral instability or recurrent subluxation.

3.  For the entire period of this appeal, the Veteran's left knee disability has been manifested by x-ray findings of arthritis, with painful flexion greater than 30 degrees, painful extension to zero degrees, painful standing and occasional giving out, but without lateral instability or recurrent subluxation.

4.  For the entire period of this appeal, the Veteran's right foot disability has been manifested by moderately severe impairment.

5.  For the entire period of this appeal, the Veteran's left foot disability has been manifested by moderately severe impairment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for degenerative joint disease of the right knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).

2.  The criteria for an initial rating higher than 10 percent for degenerative joint disease of the left knee have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2011).

3.  Prior to March 22, 2011, the criteria for an initial rating of 20 percent for right foot surgical residuals are met; the criteria for a rating higher than 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

4.  Since March 22, 2011, the criteria for a rating higher than 20 percent for right foot surgical residuals have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).

5.  The criteria for an initial rating of 20 percent for left foot surgical residuals are met; the criteria for a rating higher than 20 percent have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Remand Compliance

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this case, the RO substantially complied with the Board's February 2011 remand instructions by sending the Veteran a release form to obtain records from a civilian podiatrist from whom she reportedly received treatment during the period from 2006 to 2007.  The Veteran did not return that release form and did not request further assistance regarding that treatment provider.  The RO obtained VA treatment records subsequent to April 2009.  The RO also scheduled the Veteran for VA examinations to evaluate her service-connected knee and foot claims.  The examiner provided measurements as to limitation of motion as well as functional loss associated with pain, weakened movement, excess fatigability, incoordination, swelling, instability, and deformity or atrophy of disuse.  The examiner also discussed factors associated with disability, such as objective indications of pain or pressure on manipulation.  In addition, the examiner inquired as to whether the Veteran experiences flare-ups associated with her service-connected bilateral knee and foot disabilities.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

Because each issue here is an appeal that arises from the Veteran's disagreement with an initial evaluation following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the CAVC have held that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007).

When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2011).  The Veterans Law Judge also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  Here, during the hearing, the Veteran's symptomatology was discussed in detail, and testimony concerning her specific symptoms as they relate to the rating criteria was elicited, as well as her level of impairment.  The record was left open for 60 days following the hearing so that additional evidence could be submitted.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's written assertions and personal hearing testimony.  The Veteran testified that, with the exception of the VA examinations she had attended, she had not sought treatment for her knees.  As noted above, she did not return a release form regarding private podiatry records identified at the Board hearing.  The CAVC has held that VA's duty to assist the veteran in developing the facts and evidence pertinent to a veteran's claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

In addition, the Veteran was afforded a VA examination as to each issue on appeal.  These examinations were adequate because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting findings addressed the rating criteria and were consistent with the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Disability Ratings - Laws and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When a claimant is awarded service connection and assigned an initial rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).   

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 9-98. 

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Analysis of the Initial Rating for the Knees

Service connection was granted for degenerative joint disease of the right and left knee in a March 2006 rating decision; a 10 percent initial rating was assigned for each knee pursuant to Diagnostic Code 5003, effective February 1, 2006.  Diagnostic Code 5003 applies to arthritis, degenerative (hypertrophic or osteoarthritis).  It provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is zero percent under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent rating is for application.  Where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups (but no incapacitating exacerbations, a 10 percent rating is for application.  These 20 percent and 10 percent ratings based on X-ray finding will not be combined with ratings based on limitation of motion and will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024. 

Limitation of motion of the knees is governed by two diagnostic codes.  Diagnostic Code 5260 applies to limitation of flexion.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  Where flexion is limited to 30 degrees, a 20 percent rating is warranted.  Where flexion is limited to 45 degrees, a 10 percent rating is warranted.  Where flexion is limited to 60 degrees, a zero percent rating is warranted.  Diagnostic Code 5261 applies to limitation of extension.  Where extension is limited to 45 degrees a 50 percent rating is warranted.  Where extension is limited 30 degrees a 40 percent rating is warranted.  Where extension is limited to 20 degrees a 30 percent rating is warranted.  Where extension is limited to 15 degrees a 20 percent rating is warranted.  Where extension is limited to 10 degrees a 10 percent rating is warranted.  Where extension is limited to 5 degrees a 0 percent rating is warranted. 

The Veteran appeared at a Board hearing in September 2010 and she testified that her right knee throbs when it is cold or rainy, or when the weather is changing, and it grinds like bone on bone.  She testified that when she goes into her house, she does not go downstairs for anything.  She has to take elevators.  She cannot exercise like she used to.  She cannot ride a bike.  She cannot use treadmill because she is afraid she will fall.  If she walks the dog and he pulls too hard, there is a chance that she could fall.  She gave two dogs away because she could not keep up with them.  She cannot do yard work.  She was informed that she would need knee replacements eventually, but that she was too young right now.  

The report of VA examination in January 2006 reveals that the Veteran complained of recurrent bilateral knee pain and swelling.  She reported that the pain was not debilitating and she could still function and perform her daily activities.  She reported no weakness, fatiguability, decreased endurance, incoordination or flare ups of symptoms.  When examined, there was no tenderness to palpation, but there was some swelling noted on both knees, the left knee more than the right.  Active flexion of each knee was measured to 110 degrees; passive flexion was to 130 degrees on the right, 125 degrees on the left.  Extension of each knee was measured to zero degrees.  The examiner diagnosed degenerative joint disease.  There was found to be no pain, weakness, fatiguability, decreased endurance, or incoordination associated with motion.  

The report of VA examination in October 2008 reveals that the Veteran reported pain rated at 3 out of 10 every day, which can increase once or twice a week to 6 to 8 out of 10.  The knees were noted to grind and click, but they were not swollen, hot, red, stiff, or weak.  The examiner noted no giving out, lack of endurance, or locking.  There was also no crepitus, soft tissue swelling, effusion, tenderness, guarding, redness, heat, weakness, spasm, pain on motion against resistance, or pain on repeated movement.  Range of flexion was 140 degrees on the left with pain.  Extension was to zero degrees.  The right knee could not be evaluated due to pain in the whole leg.  

The report of VA examination in March 2011 reveals that the Veteran complained of grinding in both knees and increased pain when climbing or descending stairs.  It was noted that she uses a cane and has fallen when her knees give out.  The Veteran reported no locking or stiffness, just aches and swelling.  When examined, there was no stiffness, weakness, incoordination, decreased speed of motion, locking, effusions, or inflammation.  The examiner found that there was giving way, pain, and limited motion, as well as flare ups.  These flare ups were described as severe with weekly occurrence, and duration of three to seven days.  The Veteran's impression of the extent of functional impairment was very limiting.  The Veteran was noted to walk with a limp favoring the left.  She was unsteady on her feet.  There were clicks and snaps heard, but no grinding.  Flexion on the left was measured to 100 degrees with pain.  Extension was normal but painful.  On the right, flexion was to 85 degrees; extension was normal; both were painful.  There was no additional limitation following repetitive motion.  The Veteran reported that she had lost time from work due to her knees.  There was severe impairment regarding chores, shopping, traveling, bathing, dressing, and driving.  Exercise, sports, and recreation were prevented.  There was no impairment regarding feeding, toileting, or grooming.  

After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates the overall functional impairment associated with the degenerative joint disease of the right and left knee does not result in flexion that is limited to 30 degrees or in extension that is limited to 10 degrees.  Measured flexion of each knee has always exceeded 30 degrees, and measured extension has always been to zero degrees.  While the right knee could not be evaluated due to pain in the whole leg in March 2011, this was not specifically attributed to the knee.  The examiner noted diffuse swelling of the lymphatic tissue and soft tissues of the right lower extremity and found that these symptoms were due to lymphedema, which is not a service-connected disorder.  The notation that the knee could not be examined is not equivalent to a finding of no range of motion.  It is a specific finding that an examination was not conducted at that time.

It is clear from the record that the Veteran has peri-articular pathology; and, there is limited motion and painful motion.  Under 38 C.F.R. § 4.59, the Veteran is entitled to a minimum compensable (10 percent) evaluation for painful motion.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); however, evaluations in excess of the minimum compensable rating (10 percent) must be based on demonstrated functional impairment.  The Veteran has testified that, when she flexes her right knee, such as when going up stairs, she sometimes cannot fully extend it.  She testified that she cannot squat down, or if she does, she cannot get back up.  This apparently describes some weakness of her right knee.  However, even with the consideration of painful motion and weakness associated with motion, the evidence has always demonstrated flexion of the right and left knee that exceeds 30 degrees, so the Veteran's symptoms do not more nearly approximate the criteria for a 20 percent disability rating under Diagnostic Code 5260.  Moreover, extension of the right and left knee is not limited to 10 degrees, although there is weakness under certain circumstances, so her symptoms do not more nearly approximate the criteria for a separate 10 percent rating for extension under Diagnostic Code 5261.  38 C.F.R. § 4.71a. 

As discussed above, the Veteran experiences pain throughout all ranges of motion.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  In any view of the matter, the results here exclude the possibility that the range of motion was ever limited - either by functional loss due to pain or structural limitation - to 30 degrees, as required for a higher disability rating of 20 percent under Diagnostic Code 5260.  

The maximum disability rating for the right and left knee - a major joint, for painful arthritis productive of noncompensable limitation of motion of the knee under Diagnostic Code 5003 - is 10 percent.  The provisions of Diagnostic Code 5003 specifically provide that higher ratings are to be based on limitation of motion caused by arthritis (including separate compensable ratings for both limitation of flexion and limitation of extension), to be rated under the specific Diagnostic Codes for limitation of motion of the knee.  38 C.F.R. § 4.71a. 

The Board has also considered whether any other diagnostic code would be appropriate.  Diagnostic Code 5257 applies to other impairment of the knee; where recurrent subluxation or lateral instability are severe, a 30 percent rating is for application; where moderate, a 20 percent rating is for application; where slight, a 10 percent rating is for application.  
 
The Veteran testified at the Board hearing that "[i]t's like not stable.  Like sometimes I'll fall or I have to use my cane, and it's just pain."  She testified that she has problems with side to side motion and bending up and down.  The report of VA examination in January 2006 reveals that the Veteran had a left knee brace, which she reported that she wore as needed.  While the Veteran feels that her knee is unstable, she has not described "lateral" instability, which is what is specified under Diagnostic Code 5257.  Indeed, the clinical evidence demonstrates no lateral instability.  The report of VA examination in October 2008 reveals that the knees were not unstable and there was no abnormal movement.  While there was some laxity at 30 degrees of flexion on the right, testing for ligament injury (Lachman's McMurray's, and drawer testing) was negative.  Similarly, the report of VA examination in March 2011 reveals specific findings of no deformity, instability, dislocation or subluxation.  Specifically, there was no meniscus abnormality, no patellar abnormality, and no instability of either knee.  The Board acknowledges that the Veteran has reported that her knees give out; however, this too does not appear to be a description of "lateral" instability, as specifically contemplated under Diagnostic Code 5257.  While the Veteran is competent to describe her perception and observation of symptoms, the Veteran has not described episodes of lateral instability or subluxation.  Much of her account appears to implicate weakness on flexion rather than a lateral instability.  While she testified that she "can't make certain motions" and this is "side-to-side, or bending up and down too," this is a rather vague description from which it is not possible to discern whether there is true lateral instability.  In this instance, the Board is more persuaded by the clinical testing conducted by medical professionals specifically to determine the presence and extent of lateral instability.  Based on the results of that testing, which is uniformly negative, the Board finds that there is no lateral instability or recurrent subluxation of either knee.  

As there is no ankylosis, a rating under Diagnostic Code 5256 is not appropriate.  While the Veteran has testified that it feels as though there is no cartilage in her right knee, and as if it is bone on bone, there is no history of cartilage injury, dislocation, or removal in this case, and there are findings of no meniscus abnormality or patellar abnormality.  The Veteran is competent to describe the sensation of bone on bone; however, her description is not competent evidence of dislocation or removal of the semilunar cartilage; therefore, the Board finds that a rating under Diagnostic Codes 5258 and 5259 is not warranted.  As there is no evidence of nonunion or malunion of the tibia and fibula, a rating under Diagnostic Code 5262 is not warranted.  And, as there is no evidence or diagnosis of genu recurvatum, a rating under Diagnostic Code 5263 is not warranted.  38 C.F.R. § 4.71a. 

For these reasons, the Board finds that the weight of the evidence is against a finding of an initial rating in excess of 10 percent for arthritis of the right or left knee for any period on appeal.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Analysis of the Initial Rating for the Feet

Service connection was granted for post-surgical residuals of the right and left foot in a March 2006 rating decision; a 10 percent initial rating was assigned for each foot pursuant to Diagnostic Code 5284, effective February 1, 2006.  In a March 2012 rating decision, an increased 20 percent rating was assigned for the right foot, also pursuant to Diagnostic Code 5284, effective March 22, 2011.  This increase was nominally based on the results of a March 2011 VA examination.  

Diagnostic Code 5284 applies to foot injuries.  For severe injury, a 30 percent rating is for assignment.  For moderately severe injury, a 20 percent rating is for assignment.  For moderate injury, a 10 percent rating is for assignment.  With actual loss of use of the foot, a 40 percent rating is for assignment.  Words such as moderate and severe are not defined in the rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  It should also be noted that use of terminology such as "moderate" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2011).

The Board notes that the actual disability in this instance is to the fifth toe of each foot; however, the only diagnostic codes specifically applicable to the toes are for amputations.  The Board finds that Diagnostic Code 5284 is the most appropriate code based on the nature of the Veteran's disability.   

At the Board hearing, the Veteran testified that, when she walks, it feels like somebody is hammering her feet.  It is just like pins all the time and when it is wet, cold, or raining; it just aches to the point that she cannot even put her bed sheet on top of her feet because they hurt so bad.

The report of VA examination in January 2006 reveals that the Veteran reported that she was unable to walk or stand for more than 30 minutes without foot pain.  She reported constant pain in the fifth toe of each foot while wearing shoes.  She reported flare ups monthly with increased pain and swelling in the feet.  Examination of the feet revealed a severely shortened fifth toe on each foot, which had been syndactilized to the fourth toe.  There were traumatic onychauxic nails on both fifth toes, which were secondary to her surgery.  Both fifth toes were painful on palpation and consequently while wearing shoes.  Motion of the fifth toes was also painful.  

The report of VA examination in March 2011 reveals that the Veteran complained of pain, redness, stiffness, weakness, fatigue, lack of endurance, and swelling while standing and walking.  Flare ups of pain would occur weekly or more often and last less than one day.  On examination of the left foot, there was no evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing.  There was no muscle atrophy.  On examination of the right foot, there was evidence of painful motion, swelling, tenderness, instability, weakness, and abnormal weight bearing.  The right foot was diffusely painful, unstable and swollen.  There was weakness of the long extensor and flexor tendons of the right foot, as well as anterior and posterior tendons.  There was a tremor of the toes on resistance to gravity and force in flexion, extension, inversion, and eversion.  The examiner found that these symptoms were associated with diffuse swelling of the lymphatic tissue and soft tissues due to lymphedema.  There was no atrophy of the right foot.  The effect on chores, shopping, traveling, dressing, and grooming was severe.  There was no effect on feeding, bathing, and toileting.  Exercise, sports, and recreation were prevented.  There was moderate impact on driving.  

After a review of all of the evidence, the Board finds that the Veteran's right and left foot disabilities most closely approximate moderately severe disability throughout the period on appeal.  Most significant in the Board's estimation is the finding of the January 2006 examiner that wearing shoes causes pain to the fifth toe of each foot.  The Board observes that there is no doubt that this causes impairment of function, as almost all activities necessary for employment, and most activities required in daily life, require footwear of some kind.  The Veteran testified that she must purchase shoes that are too long and too wide for her foot size.  While pain associated with motion and use of the feet is contemplated in the ratings already assigned, this would appear to present a higher level of impairment than simply painful motion, as merely having the shoes on her feet, without actual standing or walking, is painful.  As such, the Board finds that separate 20 percent ratings are warranted for the right foot and left foot for the entire period on appeal. 

While the Board has found that a 20 percent rating is warranted for each foot based on moderately severe impairment, the Board finds that the weight of the evidence demonstrates that severe impairment is not shown during any period under consideration.  The Board notes findings of the March 2011 examiner that there was no evidence of instability, weakness or abnormal weight bearing of the left foot; while the right foot was diffusely painful, unstable and swollen, this was found to be due to lymphedema, which is not service connected.  While the Board is not competent to differentiate between symptomatology associated with service-connected and nonservice-connected disorders, the March 2011 examiner effectively did so in this case.  Notably, there was no muscle atrophy of either foot.  Moreover, while the effect on chores, shopping, traveling, dressing, and grooming was severe, and exercise, sports, and recreation were prevented, there was no effect on feeding, bathing, and toileting.  There was moderate impact on driving.  On balance, the overall impact of the combined disabilities as described by the examiner appears to be moderately severe.

In sum, the Board finds that the evidence supports a disability rating of 20 percent for each foot for the entire period of this appeal; however, a 30 percent rating is not warranted for either foot because severe impairment of either foot is not shown during any portion of the period on appeal and is not more nearly approximated than moderately severe impairment.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1) (2011), which provides procedures for referral or assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The VA Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  

Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the schedular rating criteria contemplate the Veteran's service-connected knee and foot disabilities.  The criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the knees and feet, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Such factors are explicitly part of the schedular rating criteria.  Because the schedular rating criteria are adequate to rate the disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating in excess of 10 percent for degenerative joint disease of the right knee is denied.

An initial rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

An initial rating of 20 percent, but not higher, for the postoperative residuals of surgery to the right foot prior to March 22, 2011 is granted.

A disability rating for the postoperative residuals of surgery to the right foot, in excess of 20 percent since March 22, 2011, is denied.

An initial rating of 20 percent, but not higher, for the postoperative residuals of surgery to the left foot is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


